Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          February 20, 2019

    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                          DIVISION II
 STATE OF WASHINGTON,                                                 No. 50366-2-II

                                Respondent,
                                                               UNPUBLISHED OPINION
         v.

 BRIAN ANTHONY CRUTE,

                                Appellant.



       MAXA, C.J. – Brian Crute appeals his convictions of third degree assault and obstructing

a law enforcement officer. The convictions arose out of an incident in which Crute physically

resisted when officers attempted to detain him because of his erratic behavior.

       We hold that (1) the trial court did not abuse its discretion when it precluded expert

testimony regarding Crute’s mental illness and his capacity to form the required intent to commit

the offenses; (2) the trial court’s instruction on third degree assault, which did not require the

State to prove that Crute knew that the assault victim was a law enforcement officer, was proper;

(3) the State presented sufficient evidence to prove both of his convictions; and (4) Crute’s

claims asserted in his statement of additional grounds (SAG) have no merit. Accordingly, we

affirm Crute’s convictions.

                                               FACTS

       On February 28, 2016, two Tacoma police officers responded to a call to check on the

welfare of a man wandering in a Tacoma neighborhood. The officers were in uniform and in a
No. 50366-2-II


marked police car. The officers saw Crute, who was shirtless and sweating profusely, running

around in the street and acting erratically.

       The officers activated the overhead lights on their police car and attempted to detain

Crute to speak with him. Crute physically resisted, including attempting unsuccessfully to punch

one of the officers. Ultimately, five uniformed police officers, four firemen, and three taser

charges were required to subdue Crute and get him into an ambulance.

       The State charged Crute with two counts of third degree assault involving two different

officers and one count of obstructing a law enforcement officer.

       Before trial, Dr. Phyllis Knopp conducted a forensic evaluation to determine if Crute had

the requisite mental state for the charged crimes. She concluded that Crute had the capacity to

form the requisite mental state.

       Dr. Brett Trowbridge also evaluated Crute. The State filed a motion to exclude Dr.

Trowbridge as an expert witness. In argument, both the State and Crute quoted from Dr.

Trowbridge’s report.1 Dr. Trowbridge stated, “It appears to me Mr. Crute suffers from

schizophrenia and from PTSD.” Report of Proceedings (RP) at 25. But he further stated,

       At this point, I don’t have sufficient information to be able to state within
       reasonable scientific certainty that Mr. Crute’s mental illness or intoxication
       diminished his capacity to form the requisite intent for the crimes charged at the
       time of the alleged incident, but it seems possible. And it’s consistent with Greater
       Lakes’ previous findings. Given that the police themselves felt that he was either
       on drugs or mentally ill, [in] my opinion a diminished capacity defense is a realistic
       possibility.

RP at 32-33 (emphasis added).




1
 The report itself is not in the record and the parties provided no other specific information
about Dr. Trowbridge’s opinions.


                                                 2
No. 50366-2-II


        The trial court granted the State’s motion. Because the trial court excluded Dr.

Trowbridge’s testimony, the court also granted the State’s motion to preclude reference to any

mental disease or defect that Crute may have been diagnosed with.

        At trial, the officers testified to the facts outlined above. Crute testified that at least at

first, he did not know that the people accosting him were police officers. He thought he was

being robbed, and thought that he might be shot in the back of the head if he laid down on the

ground. Later he stated that the police officers were not doing their job and called them

terrorists.

        A jury found Crute guilty of one count of third degree assault, acquitted him of the other

count of third degree assault, and found him guilty of obstructing a law enforcement officer.

Crute appeals his convictions.

                                              ANALYSIS

A.      EXPERT WITNESS TESTIMONY

        Crute claims that the trial court erred in excluding Dr. Trowbridge’s testimony about

Crute’s mental illness and his capacity to form the required intent to commit the charged

offenses because the testimony was relevant and would have been helpful to the jury. We

disagree.

        1.    Legal Principles

        Crute claims that Dr. Trowbridge’s testimony should have been admitted to support his

diminished capacity defense. Admissibility of expert testimony regarding diminished capacity is

determined under ER 401, ER 402, and ER 702. State v. Atsbeha, 142 Wash. 2d 904, 917, 921, 16
P.3d 626 (2001).




                                                    3
No. 50366-2-II


       ER 702 provides that “[i]f scientific, technical, or other specialized knowledge will assist

the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as

an expert by knowledge, skill, experience, training, or education, may testify thereto in the form

of an opinion or otherwise.” Testimony should be admitted under ER 702 when (1) the witness

is qualified as an expert, (2) the expert’s opinion is based on a theory generally accepted by the

scientific community, and (3) the expert’s testimony is helpful to the trier of fact. State v. Rafay,

168 Wash. App. 734, 784, 285 P.3d 83 (2012). Testimony is helpful when it concerns issues

outside common knowledge of laypersons and is not otherwise misleading. See id.

       Expert testimony must be relevant to be helpful to the jury. Atsbeha, 142 Wash. 2d at 917-

18, 921. ER 401 defines “relevant evidence” as “evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.” Evidence that is not relevant is

inadmissible. ER 402.

       We review for abuse of discretion a trial court’s decision regarding the admission of

expert testimony under ER 702. State v. Green, 182 Wash. App. 133, 146, 328 P.3d 988 (2014).

An abuse of discretion occurs in this context when no reasonable person would adopt the trial

court’s ruling. Atsbeha, 142 Wash. 2d at 913-14.

       The Supreme Court in Atsbeha established the standard for admissibility of expert

testimony regarding diminished capacity. 142 Wash. 2d at 914-21. “To maintain a diminished

capacity defense, a defendant must produce expert testimony demonstrating that a mental

disorder, not amounting to insanity, impaired the defendant’s ability to form the culpable mental

state to commit the crime charged.” Id. at 921. Further, to satisfy either ER 401 or ER 702 the

expert testimony “must have the tendency to make it more probable than not” that the




                                                  4
No. 50366-2-II


defendant’s mental disorder impaired his or her ability to form the required mental state. Id. at

918.

       The court emphasized that to be relevant and therefore helpful to the trier of fact under

ER 702, the expert’s opinion must show a reasonable relationship between a defendant’s mental

disorder and his ability to form the mental state charged in the crime. Id. at 921.

       It is not enough that a defendant may be diagnosed as suffering from a particular
       mental disorder. The diagnosis must, under the facts of the case, be capable of
       forensic application in order to help the trier of fact assess the defendant’s mental
       state at the time of the crime. The opinion concerning a defendant’s mental disorder
       must reasonably relate to impairment of the ability to form the culpable mental state
       to commit the crime charged.

Id.; see also State v. Clark, 187 Wash. 2d 641, 651, 389 P.3d 462 (2017) (“diminished capacity

requires an expert diagnosis of a mental disorder and expert opinion testimony connecting the

mental disorder to the defendant’s inability to form a culpable mental state in a particular case”).

       Crute relies on State v. Mitchell, 102 Wash. App. 21, 997 P.2d 373 (2000), which was

decided before Atsbeha but not mentioned in that case. In Mitchell, the defendant was charged

with third degree assault after punching a law enforcement officer. Id. at 23. The defendant’s

expert was prepared to testify that he was “100 percent certain” that the defendant suffered from

a mental disorder, probably a schizophrenic disorder. Id. at 24. In addition, he concluded that

the defendant suffered from the severe mental disorder at the time of the incident. Id. However,

the expert could not say with reasonable certainty that the disorder actually caused the

defendant’s capacity to be diminished at the time of the incident, only that it was possible. Id. at

24, 26. The trial court excluded the testimony. Id. at 24.

       The appellate court reversed, holding that the expert’s testimony was admissible under

ER 702 even though the expert could not say whether the defendant’s mental disorder was




                                                 5
No. 50366-2-II


actually affecting the defendant’s capacity at the time of the incident. Id. at 27-29. The court

stated:

          In a diminished capacity case, the expert’s opinion must be helpful to the trier of
          fact in assessing the defendant’s mental state at the time of the crime. An opinion
          is helpful if it explains how the mental disorder relates to the asserted impairment
          of capacity. Under this standard, it is not necessary that the expert be able to state
          an opinion that the mental disorder actually did produce the asserted impairment at
          the time in question – only that it could have, and if so, how that disorder operates.

Id. at 27 (citations omitted).

          The court emphasized that the jury could have considered the expert’s testimony and the

defendant’s behavior at the time of the incident and determined as the ultimate fact finder

whether the defendant’s capacity was diminished. Id.

          The jury, after hearing all the evidence, may find probability where the expert saw
          only possibility, and may thereby conclude that the defendant’s capacity was
          diminished even if the expert did not so conclude.

Id. at 28.

          Mitchell has not been overruled or found to be inconsistent with Atsbeha. The State

does not argue on appeal that this court should disregard Mitchell.

          2.   Analysis

          Mitchell holds that expert testimony regarding diminished capacity can be admissible

even if the expert cannot state with reasonable certainty that the defendant’s mental disorder

actually impaired his or her capacity at the time of the offense. 102 Wash. App. at 27-29. The

expert need only state that the mental disorder “could have” produced the asserted impairment at

the time of the offense.

          The court in Atsbeha did not expressly hold that an expert must state any opinion

regarding diminished capacity on a more probable than not basis for the expert’s opinion to be

admissible, and therefore Atsbeha is not necessarily inconsistent with Mitchell. But the court in



                                                    6
No. 50366-2-II


Atsbeha did state that the expert’s opinion must have a “tendency” to show more probably than

not that the defendant’s mental disorder impaired his or her capacity to form the required mental

state to commit the charged offense. 142 Wash. 2d at 918. The expert’s opinion must reasonably

relate the defendant’s mental disorder to the impairment of his or her ability to form a culpable

mental state. Id. at 918, 921.

       Crute argues that the facts here are almost identical to the facts in Mitchell, and therefore

under Mitchell the trial court should have admitted Dr. Trowbridge’s testimony. However, there

is one significant difference between the expert’s opinion in Mitchell and Dr. Trowbridge’s

opinion. In Mitchell, the expert would have testified with reasonable certainty that the defendant

had a mental disorder and that he suffered from the disorder at the time of the offense. 102 Wn.

App. at 24, 28. Applying the Atsbeha standard, this testimony reasonably related the mental

disorder to the defendant’s capacity to form the required mental state to commit the charged

offense.

       But the limited portion of Dr. Trowbridge’s report that is in the record is not sufficient to

meet the Atsbeha standard. Dr. Trowbridge’s proposed testimony was that Crute had a mental

disorder, but he did not state that Crute was suffering from the disorder at the time of the offense.

As a result, Dr. Trowbridge’s testimony provided no direct connection between the mental

disorder and any diminished capacity. Instead, Dr. Trowbridge stated that he did not have

sufficient information to make that connection.

       Our standard of review is abuse of discretion. Green, 182 Wash. App. at 146. Because Dr.

Trowbridge did not give an opinion that Crute suffered from a mental disorder at the time of the

incident with the officers, we cannot say that the trial court abused its discretion in excluding the

expert testimony. Under Atsbeha, Dr. Trowbridge’s opinion did not have a tendency to show




                                                  7
No. 50366-2-II


more probably than not that Crute’s mental disorder impaired his capacity to form the required

mental state to commit the charged offenses. See 142 Wash. 2d at 918.

       We hold that the trial court did not abuse its discretion in excluding Dr. Trowbridge’s

expert testimony.

B.     JURY INSTRUCTION ON THIRD DEGREE ASSAULT

       Crute argues that the trial court erred in not instructing the jury that for the third degree

assault charges, the State needed to prove that he knew that his victim was a law enforcement

officer. We disagree.

       1.    Legal Principles

       In general, we review a trial court’s choice of jury instructions for an abuse of discretion.

State v. Hathaway, 161 Wash. App. 634, 647, 251 P.3d 253 (2011). However, we review de novo

the refusal to give an instruction based on a ruling of law. State v. Cordero, 170 Wash. App. 351,

369, 284 P.3d 773 (2012).

       Jury instructions are appropriate if they allow a defendant to argue his or her theories of

the case, are not misleading, and when read as a whole properly state the applicable law. State v.

Aguirre, 168 Wash. 2d 350, 363-64, 229 P.3d 669 (2010). It is not error to refuse to give a specific

instruction when a more general instruction adequately explains the law and allows each party to

argue its theories of the case. Hathaway, 161 Wash. App. at 647.

       2.    Analysis

       Under RCW 9A.36.031(1)(g), a person is guilty of third degree assault when he or she

“[a]ssaults a law enforcement officer or other employee of a law enforcement agency who was

performing his or her official duties at the time of the assault.” The trial court’s instruction




                                                  8
No. 50366-2-II


mirrored this statute. The applicable to convict instructions did not require the State to prove

that Crute knew the alleged victim was a law enforcement officer.

       Crute argues the court’s instruction was erroneous because an essential element of third

degree assault is that the defendant knew that the victim was a law enforcement officer.

However, in State v. Brown, the Supreme Court specifically held that under the plain statutory

language, the knowledge that the person assaulted is a police officer is not an element of RCW

9A.36.031(1)(g). 140 Wash. 2d 456, 466-68, 998 P.2d 321 (2000).

       Crute argues that the court’s holding in Brown is incorrect and that Brown should be

overruled. But we are bound to follow Supreme Court precedent. State v. Winborne, 4 Wn.

App. 2d 147, 175, 420 P.3d 707 (2018). We apply Brown as controlling authority.

       We hold that the trial court did not err in instructing the jury of the elements of third

degree assault.

C.     SUFFICIENCY OF THE EVIDENCE

       Crute claims that the State failed to present sufficient evidence to support his convictions

because it failed to prove that he knew the persons he was resisting were law enforcement

officers. We disagree.

       1.    Standard of Review

       The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 (2014). In a

sufficiency of the evidence claim, the defendant admits the truth of the State’s evidence and all

reasonable inferences drawn from that evidence. Id. at 106. Credibility determinations are made




                                                  9
No. 50366-2-II


by the trier of fact and are not subject to review. State v. Miller, 179 Wash. App. 91, 105, 316 P.3d
1143 (2014). Circumstantial and direct evidence are equally reliable. Id.

       2.    Analysis

             a.   Third Degree Assault

       Crute argues that the evidence was insufficient to prove that he knew the persons he

allegedly assaulted were law enforcement officers. But as discussed above, knowledge that the

assault victim is a law enforcement officer is not an element of third degree assault. Therefore,

we reject this argument.

             b.   Obstructing a Law Enforcement Officer

       Under RCW 9A.76.020(1), a person is guilty of obstructing a law enforcement officer “if

the person willfully hinders, delays, or obstructs any law enforcement officer in the discharge of

his or her official powers or duties.” The trial court instructed the jury that the State had to prove

that (1) “the defendant willfully hindered, delayed, or obstructed a law enforcement officer in

the discharge of the law enforcement officer’s official powers or duties,” and (2) “the defendant

knew that the law enforcement officer was discharging official duties at the time.” Clerk’s

Papers at 89.

       Crute argues that the State failed to prove that he knew he was obstructing law

enforcement officers because he repeatedly asked for the police to come. At trial, Crute

suggested that he thought the officers were not acting in their official capacities, characterizing

them as terrorists.

       But the State presented sufficient evidence for a jury to find that Crute knew he was

obstructing law enforcement officers performing their official duties. First, all five officers were

in uniforms identifying them as police officers. Second, the first officers to arrive activated the




                                                 10
No. 50366-2-II


fully marked police car’s overhead lights, identified themselves as police officers, and asked to

speak with Crute. And third, the officers informed Crute numerous times that they were police

officers. This evidence was sufficient for a rational jury to infer that Crute knew he was dealing

with law enforcement officers.

       We hold that the State presented sufficient evidence to convict Crute of obstructing a law

enforcement officer.

D.     SAG CLAIMS

       In his SAG, Crute makes three assertions. First, he asserts that the trial court should have

admitted a 911 recording identifying him because the description was inaccurate. This argument

is beyond our scope of review because this argument was not made at trial, and the 911 call is

not part of the record on appeal. We may consider only facts contained in the record. State v.

Estes, 188 Wash. 2d 450, 467, 395 P.3d 1045 (2017).

       Second, Crute asserts that his arrest was illegal because it was supposed to be a welfare

check, not a high-risk felony stop of a pedestrian who did not fit the description given by the 911

caller. Again, no such challenge was raised at trial and it relies in part on evidence outside the

record. Therefore, we cannot review it.

       Third, Crute asserts that neither the prosecutor nor the trial court read him his patient

hospital rights, the prosecutor accused him of using PCP (phencyclidine) without the drug

appearing in his urinalysis, and the prosecutor improperly argued against a drug offender

sentencing alternative (DOSA). To the extent we characterize this as a claim of prosecutorial

misconduct, we find no merit to the claim because Crute waived any such claims by not

objecting at trial and he fails to show that any alleged error was so flagrant and ill-intentioned




                                                 11
No. 50366-2-II


that it could not have been cured with a proper instruction. State v. Emery, 174 Wash. 2d 741, 760-

61, 278 P.3d 653 (2012).

           To the extent Crute is claiming that he should have received a DOSA, the trial court

found that he was ineligible and instead ordered that the Department of Corrections make drug

and mental health evaluations and treatment part of his community custody. The trial court did

not abuse its discretion in failing to give Crute a DOSA. See State v. Hender, 180 Wash. App. 895,

900, 324 P.3d 780 (2014) (DOSA not reviewable). Further, it appears that Crute was ineligible

for a DOSA because he had a previous DOSA in 2010. See RCW 9.94A.660(1)(g)2.

                                            CONCLUSION

           We affirm Crute’s convictions of third degree assault and obstructing a law enforcement

officer.

           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                        MAXA, C.J.

    We concur:




    JOHANSON, J.



    LEE, J.


2
  RCW 9.94A.660(1)(g) was amended in 2016. LAWS OF 2016, Spec. Sess., ch. 29, § 524.
Because those amendments do not affect our analysis, we cite to the current version of the
statute.


                                                   12